DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 are allowable over the prior art of record. The closest prior art of record, McCarthy (U.S. Pub. No. 2015/0065421 A1) teaches generating a virtual gaming environment on a client system, where the virtual gaming environment includes game objects; a game object grouping including the game objects is generated based on matching criteria that compare a property of one of the game objects with a property of the other game object in response to detecting user selection of the former game object; the virtual environment is updated to provide visual indication of the game object group, where the property of the game objects specifies a location of the game objects within the virtual environment. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1 and 12 as “direct generation of a dashboard in a user device, wherein the dashboard comprises a user interface including panels configured to display information relating to user actions in the virtual environment wherein at least one of the panels comprises a grouping panel; deliver the generated evaluation by generating and sending signals containing information for display in the grouping panel wherein the information for display in the grouping panel identifies one or several virtual 
Dependent claims 3-4, 14 and 20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/KEN HOANG/Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168